Citation Nr: 0017770	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  98-19 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)in 
Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for congestive heart 
failure, COPD (chronic obstructive pulmonary disease), 
hearing loss, and a sinus condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1941 to September 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1998 RO rating decision that denied service 
connection for congestive heart failure, COPD, hearing loss, 
and a sinus condition.



FINDINGS OF FACT

1.  The veteran has not submitted competent (medical or 
scientific) evidence linking his current heart condition or 
COPD, first found in the 1990's, to an incident of service, 
including exposure to ionizing radiation, or to a service-
connected disability.

2.  The evidence shows that the veteran currently has hearing 
loss and a sinus condition and that he was exposed to 
ionizing radiation in service.

3.  A medical opinion indicates that the veteran's current 
hearing loss and sinus condition may be related to exposure 
to ionizing radiation in service and indicates that the 
claims for service connection for these conditions are 
plausible.


CONCLUSIONS OF LAW

1.  The claims for service connection for congestive heart 
failure and COPD are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claims for service connection for hearing loss and a 
sinus condition are well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims 
for service connection for congestive heart failure, COPD, 
hearing loss, and a sinus condition; that is, evidence which 
shows that the claims are plausible, meritorious on their 
own, or capable of substantiation.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If 
he has not presented such claims, his appeal must, as a 
matter of law, be denied, and there is no duty on the VA to 
assist him further in the development of the claims.  Murphy 
at 81.  "The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court")" has 
also stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  In a claim of service connection, 
this generally means that evidence must be presented which in 
some fashion links a current disability to a period of 
military service, or as secondary to a disability which has 
already been service-connected.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

Where heart disease or sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date 
of termination of active service, it shall be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (1999).

A review of the record shows that service connection is 
currently in effect for bilateral pes planus.  This condition 
is rated as 10 percent disabling.

Service connection may be granted for a disease based on 
exposure to ionizing radiation when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  In the absence of competent medical 
evidence linking a disability to service, diseases specific 
to radiation-exposed veterans, such as various forms of 
cancers, listed under 38 C.F.R. § 3.309(d) (1999) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  
38 C.F.R. § 3.309(d)(3)(ii).  Other "radiogenic" diseases, 
such as any form of cancer, listed under 38 U.S.C.A. 
§ 1112(c) as amended by Pub. L. No. 106-117, 113 Stat. 1545, 
effective Nov. 30, 1999, to include bronchiolo-alveolar 
carcinoma (38 U.S.C.A.§ 1112(c)(2)(P)(West Supp. 2000), and 
38 C.F.R. § 3.311(b) found 5 years or more after service in 
an ionizing radiation exposed veteran may be service-
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  For the purposes of 
"radiogenic" diseases found in 38 C.F.R. § 3.311(b)(2), 
bone cancer must become manifest within 30 years after 
exposure; leukemia may become manifest at any time after 
exposure; and posterior subcapsular cataracts must become 
manifest 6 months or more after exposure.  38 C.F.R. 
§ 3.311(b)(5).

Service medical records show that the veteran received 4 
radium treatments to a hypertrophied adenoid tissue in the 
nasopharynx for chronic nasopharyngitis or aero-otitis media 
in 1945.  The service medical records do not show hearing 
loss, heart problems or COPD.  Nor was a heart condition, 
COPD, hearing loss or a sinus condition found at the time of 
his medical examination for separation from service in 
September 1945.

The post-service medical records do not show the presence of 
congestive heart failure, COPD, hearing loss, and a sinus 
condition until the 1990's, and these records do not link the 
congestive heart failure or COPD to an incident of service, 
including radium treatments in service, or to the service-
connected disability.  A claim for service connection for a 
disability is not well grounded where there is no medical or 
scientific evidence showing a nexus between the current 
disability and service.  Caluza, 7 Vet. App. 498.

A letter from a representative of the VA Under Secretary for 
Health dated in August 1997 notes that several studies of the 
possible harmful effects of NP (nasopharyngeal) radium 
treatment had been published that indicated a link between 
this treatment and various cancers.  This medical and/or 
scientific information discusses the effects of NP radium 
treatments, but it does not indicate any link between the 
veteran's congestive heart failure or COPD to such treatment, 
and it is too general and inconclusive to well ground these 
claims.  Mattern v. West, 12 Vet. App. 222 (1999).

Statements and testimony from the veteran are to the effect 
that his heart condition and COPD, first found long after 
service, are related to ionizing radiation exposure in 
service, but this lay evidence is not sufficient to support 
the claim for service connection for these disabilities based 
on medical or scientific causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In this case, there is no competent (medical or scientific) 
evidence linking the veteran's congestive heart failure or 
COPD, first found many years after service, to an incident of 
service, including exposure to ionizing radiation, or to the 
service-connected disability.  Hence, there is no plausible 
basis for granting service connection for these conditions, 
and these claims are denied as not well grounded.

The veteran is advised that he may reopen the claims for 
service connection for a heart condition and COPD at any time 
by notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report with a well-reasoned opinion linking the 
claimed condition/s to an incident of service.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

A note dated in November 1997 indicates that the veteran has 
a sinus condition and hearing loss that may be secondary to 
radium treatments in service.  This note, signed by a 
physician, constitutes a medical opinion indicating that 
these conditions are "radiogenic diseases" under 38 C.F.R. 
§ 3.311(b)(4) and may be related to the veteran's exposure to 
ionizing radiation in service.  This evidence renders the 
claims for service connection for these conditions plausible.  
Hence, these claims are well grounded.  Murphy, 1 Vet. App. 
78.



ORDER

The claims for service connection for congestive heart 
failure and COPD are denied as not well grounded.

The claims for service connection for hearing loss and a 
sinus condition are well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claims for service connection for hearing loss 
and a sinus condition are well grounded and the evidence 
indicates that these conditions are "radiogenic diseases", 
the RO must therefore adjudicate these claims on their merits 
under the provisions of 38 C.F.R. § 3.311(b).  Accordingly, 
the case is REMANDED to the RO for the following action:

The RO must develop the claims for 
service connection for hearing loss and a 
sinus condition under 38 C.F.R. 
§ 3.311(b) and refer the case to the VA 
Under Secretary for Benefits for opinions 
as to whether these conditions are 
related to exposure to ionizing radiation 
in service.

After review by the RO, if any decision remains adverse to 
the veteran, an appropriate supplemental statement of the 
case should be sent to him and his representative.  They 
should be afforded an opportunity to respond to the 
supplemental statement of the case before the file is 
returned to the Board.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

